Title: From Thomas Jefferson to Augustin Dupré, 13 February 1789
From: Jefferson, Thomas
To: Dupré, Augustin



Ce 13me février 1789

Monsieur Jefferson a l’honneur d’envoyer à Monsieur Dupré les devises des médailles pour le général Morgan et le contre-amiral Paul Jones qu’il vient de recevoir de l’Académie des Belles-Lettres, et dont il propose à Monsieur Dupré l’entreprise, en répondant du  succès des coins jusqu’à frapper trois cents cinquante de chaque médaille en or, argent ou bronze, et d’en fournir les épreuves en étain au fin du mois de mars prochain, à fin que les médailles peuvent être frappées toutes avant le 15me avril. Il le pris d’avoir la bonté de lui indiquer les conditions auxquelles il les entreprendra, et Monsieur Jefferson aura l’honneur d’y répondre au moment qu’il les recevra.
